DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) & (a) (2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over de Witt Graves, U.S. Patent Number 2,289,775, as evidenced by Aminocaproic acid, Wikipedia, Nylon 6, Wikipedia and Davidovits, GB1367490.

	Regarding claims 1, 5 and 8, Graves discloses an intimate mixture of a protein and polyamide by blending [page 1, second 2, lines 9-11].  Page 1, column 2, lines 19-20 discloses that synthetic linear polymers that contain an amide group in the main chain can be utilized as the polyamide.  Column 2, lines 35-38 of page 1 discloses that the polyamide can be an interpolyamide such as an amide-forming derivative such ε-caprolactam.  Page 4, column 2,lines 56-57 discloses that simple polyamides such as polymerized 6-aminocaproic acid can be used.  When polymerized, 6-aminocaproic acid is nylon 6 [polyamide 6/polycaprolactam] as evidenced th paragraph].  Additionally, Davidovits provides evidence that when collagen and polyamide 6 [polycaprolactam] are mixed that hydrogen bonds are formed between the polypeptide units of the collagen and the polyamide molecules [4th and 12th paragraph].

Claims 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims the method of manufacturing a blend composition as recited in claim 1, further including providing the caprolactam in an amount of 97-99.9 parts by weight as recited in claim 2.  Applicant claims the method of manufacturing a blend composition as recited in claim 1, further including the collagen being present in an amount of 0.1-3 parts by weight as recited in claim 3.  Applicant claims the method of manufacturing a blend composition as recited in claim 1, further including heating the caprolactam at the temperature of about 215 °C to about 280 °C at a pressure of about 3 bars for about 3 to about 5 hours to form the polycaprolactam as recited in claim 4.  The closest prior art, de Witt Graves, U.S. Patent Number 2,289,775, teaches an intimate mixture of a protein and 
	Applicant claims the method of manufacturing a blend composition as recited in claim 5, further including providing the caprolactam in an amount of 97-99.9 parts by weight as recited in claim 6.  Applicant claims the method of manufacturing a blend composition as recited in claim 5, further including the collagen being present in an amount of 0.1-3 parts by weight as recited in claim 7.  The closest prior art, de Witt Graves, U.S. Patent Number 2,289,775, teaches an intimate mixture of a protein and polyamide by blending [page 1, second 2, lines 9-11].  Page 1, column 2, lines 19-20 discloses that synthetic linear polymers that contain an amide group in the main chain can be utilized as the polyamide.  Column 2, lines 35-38 of page 1 discloses that the polyamide can be an interpolyamide such as an amide-forming derivative such ε-caprolactam.  Page 4, column 2,lines 56-57 discloses that simple polyamides such as polymerized 6-aminocaproic acid can be used.    de Witt Graves fails to teach or suggest providing caprolactam in an amount of 97-99.9 parts by weight, 0.1-3 parts by weight of collagen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786